Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This is in response to the Application filed December 19, 2019, in which Claims 1-12, 14-15, 18-20, and 23-24 are currently pending.
	
Drawings
1.	Photographs are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of drawings or photographs, as appropriate, if submitted via EFS-Web or three sets of drawings or photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one photograph. Photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "soft" in claim 23 is a relative term which renders the claim indefinite.  The term "soft" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 23 is rejected as best understood by examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-12, 14-15, 18-20, and 23-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US 2008/0110063).
Regarding Claim 1, Liu discloses a forefoot support (i.e. forefoot portion of 1) of a footwear insole, comprising: a plurality of openings (21); a rim (14) configured to form a border around least a portion of the forefoot support (as seen in Fig.2); a first groove (13) traversing the forefoot support along a first axis (i.e. longitudinal axis; as seen in Fig.2), wherein the first groove is configured to provide flexibility to the forefoot support in a first direction (para.12); and a second groove (12 interior to 14) traversing the forefoot support along a second axis (i.e. lateral axis; as seen in Fig.2), wherein the second groove is configured to provide flexibility to the forefoot support in a second direction (para.12).  

Regarding Claim 2, Liu discloses a forefoot support of claim 1, wherein the footwear insole further comprises at least one of a midfoot support (i.e. midfoot portion of 1) and a hindfoot support (i.e. heel portion of 1)(as seen in Fig.1 & 2).  

Regarding Claim 3, Liu discloses a forefoot support of claim 2, wherein the footwear insole is a one-piece structure (as seen in Fig.2, 1 is one piece).  



Regarding Claim 5, Liu discloses a forefoot support of claim 4, wherein the multiple lines are arrayed in rows (i.e. lines of 21 stacked along 13 are rows; as seen in Fig.2 & 3).  

Regarding Claim 6, Liu discloses a forefoot support of claim 5, wherein the plurality of openings (21) are regularly spaced apart, and the plurality of openings in each row is staggered with respect to the plurality of openings in the row above (as seen in Fig.2).  

Regarding Claim 7, Liu discloses a forefoot support of claim 4, wherein the one line or multiple lines are located in the first groove traversing the forefoot support, the second groove traversing the forefoot support (i.e. 21 along respective 12 are in a line; as seen in Fig.2 & 3), or both the first groove and the second groove.  

Regarding Claim 8, Liu discloses a forefoot support of claim 1, wherein the first groove (13) and the second groove (12 interior to 14) are located in a bottom surface of the forefoot support (as seen in Fig.1 & 2).  



Regarding Claim 10, Liu discloses a forefoot support of claim 8, wherein the first groove (13) and the second groove (12) intersect to form recessed structures (i.e. recess at intersection of 13 & 12) that are separated by raised structures (i.e. the raised portions between grooves 12 & 13).  

Regarding Claim 11, Liu discloses a forefoot support of claim 10, wherein the first groove (13) and the second groove (12) are configured to provide greater flexibility when the raised structures are bent towards one another than when the raised structures are bent away from one another (para.12). It is noted that “are configured to provide greater flexibility when the raised structures are bent towards one another than when the raised structures are bent away from one another” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function. Liu discloses the structure of the grooves as claimed and therefore would have a reasonable expectation of performing such function.  

Regarding Claim 12, Liu discloses a forefoot support of claim 10, wherein the raised structures are rectangular in shape (as seen in Fig.2 & 3, the raised portions between grooves 12 & 13 are rectangular in shape).  



Regarding Claim 15, Liu discloses a forefoot support of claim 1, wherein the first axis (i.e. longitudinal axis) is an anterior-posterior axis and the second axis (i.e. lateral axis) is a medial-lateral axis (as seen in Fig.2; para.12).  

Regarding Claim 16, Liu discloses a forefoot support of claim 1, further comprising a plurality of grooves (i.e. multiple of 12 interior to 14) that are substantially parallel to the first groove or the second groove (i.e. one of 12 interior to 14)(as seen in Fig.2).  

Regarding Claim 18, Liu discloses a forefoot support of claim 16, wherein the plurality of grooves in the first direction, in the second direction (i.e. multiple of 12 interior to 14), or in both directions correspond to locations of the plurality of openings (21)(as seen in Fig.2 & 3).  

Regarding Claim 19, Liu discloses a forefoot support of claim 1, wherein the rim (14) comprises one or more notches (i.e. 12 extending through 14)(as seen in Fig.1-3).  

Regarding Claim 20, Liu discloses a forefoot support of claim 19, wherein the notches (i.e. 12 extending through 14) are positioned to correspond to joints in a user's 

Regarding Claim 23, Liu discloses a forefoot support of claim 1, further comprising a soft top layer (2)(para.12; cotton is considered in the textile art to be soft).  

Regarding Claim 24, Liu discloses an footwear article, comprising: an outsole (3); and an insole (1) comprising a forefoot support (i.e. forefoot portion of 1) comprising: a plurality of openings (21); a rim (14) configured to form a border around least a portion of the forefoot support (as seen in Fig.2); a first groove (13) traversing the forefoot support along a first axis (i.e. longitudinal axis; as seen in Fig.2), the first groove being located on a bottom surface of the forefoot support (as seen in Fig.1 & 2), wherein the first groove is configured to provide flexibility to the forefoot support in a first direction (para.12); and a second groove (12 interior to 14) traversing the forefoot support along a second axis (i.e. lateral axis; as seen in Fig.2), the second groove being located on the bottom surface of the forefoot support (as seen in Fig.1 & 2), wherein the second groove is configured to provide flexibility to the forefoot support in a second direction (para.12), wherein the bottom surface of the forefoot support is configured to face toward the outsole (as seen in Fig.1).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267.  The examiner can normally be reached on Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/MEGAN E LYNCH/Primary Examiner, Art Unit 3732